Citation Nr: 1735341	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972, and from September 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in November 2009; a transcript of that hearing is of record.  The Board previously remanded this appeal in December 2009, August 2014, and March 2016.

In August 2016, the RO granted service connection for left ear hearing loss.  Thus, that issue is resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In April 2017, the Board sought a Veterans Health Administration (VHA) expert opinion in connection with the right ear hearing loss claim.  It received the requested opinion in July 2017.


FINDING OF FACT

The most probative evidence indicates that the Veteran's right ear hearing loss is at least as likely as not a result of in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.S. §§ 1101, 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for right ear hearing loss, which he asserts was caused by in-service noise exposure, including noise related to his duties as a radio repairman and exposure to jet engines, as well as from a rocket explosion.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

At the outset, the Board concedes that the Veteran had in-service acoustic trauma based on his competent lay statements and evidence of a shift in his puretone thresholds during service.  Indeed, the RO has established service connection for left ear hearing loss based on in-service acoustic trauma.  Additionally, the evidence of record establishes that the Veteran has a current right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether that current disability is related to service.  The Board finds that it is.

In this regard, the Board finds the most probative opinion evidence of record to be the July 2017 VHA opinion from an Associate Professor of Otolaryngology - Head and Neck Surgery, indicating that it is at least as likely as not that the Veteran's right ear hearing loss disability is related to in-service noise exposure.  In so finding, the examiner relied upon in-service hearing tests showing a change in thresholds, and concluded that, while the right ear may have had less noise exposure than the left ear, he believed the hearing loss in both ears to be due to the same cause.  The examiner further considered the impact of post-service noise exposure and aging, and supported his opinion with a detailed discussion of a 2014 scientific study regarding noise-induced hearing loss and insensitivity of audiometry to some damages to the hearing pathway.

The July 2017 VHA opinion was provided by an otolaryngologist and was conclusive in nature.  Moreover, it was based upon consideration of the Veteran's medical history and the otolaryngologist provided a reasoned analysis in support of the opinion, with discussion of pertinent scientific studies.  Thus, it is considered highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  While a single VA audiologist provided contrary opinions concerning the left and/or right ear in October 2014, December 2014, and August 2016, the Board finds those opinions to be less probative.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  In this regard, those three opinions of a single examiner were based on a more remote study dated in 2005, as compared to the more recent 2014 study discussed in the VHA opinion, and the examiner appears to have provided contradictory findings concerning the left ear between the 2014 and 2016 opinions, thus calling into question the overall reliability of the right ear opinion.

In any event, resolving any existing doubt raised by the conflicting opinions in the Veteran's favor, the Board finds that the evidence regarding whether his current right ear hearing loss is related to service is still at least in equipoise.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is warranted.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


